Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2017

The Court of Appeals hereby passes the following order:

A18A0933. ERIC JAMES EDEE v. STEPHANIE JILL EDEE.

      Eric James Edee and Stephanie Jill Edee were divorced in 2016. The divorce
decree incorporated an arbitration agreement that provided, in pertinent part, that Dr.
Danielle Levy would continue to serve as the therapist for the parties’ children. In
2017, Eric Edee filed an application to hold Stephanie Edee in contempt of the
divorce decree, alleging that she had forced Dr. Levy to withdraw as the children’s
therapist. The trial court denied the application, and Eric Edee filed this direct
appeal. We, however, lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, the case is a domestic relations matter within the meaning of
OCGA § 5-6-35 (a) (2). See Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619
SE2d 679) (2005). Appeals in such matters must be initiated by filing an application
for discretionary review. See OCGA § 5-6-35 (a) (2). In his notice of appeal, Eric
Edee claims a right of direct appeal under OCGA § 5-6-34 (a) (11)1 “since this is a
final order declining to hold a person in contempt of a child custody judgment or
order.” But the issue raised in Eric Edee’s contempt application – and therefore the
issue in this appeal – is not child custody; it is the designation of the children’s
therapist. Accordingly, this case does not fall within OCGA § 5-6-34 (a) (11). See


      1
        OCGA § 5-6-34 (a) (11) permits direct appeals from “[a]ll judgments or
orders in child custody cases awarding, refusing to change, or modifying child
custody or holding or declining to hold persons in contempt of such child custody
judgment[s] or orders[.]”
Voyles v. Voyles, 301 Ga. 44, 45-47 (1) (appeal in domestic relations cases in which
child custody is not at issue must be brought by discretionary application).
      “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Eric Edee’s failure
to comply with the discretionary appeal procedure deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/21/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.